DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on November 21, 2019, in which claims 1-12 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on November 21, 2021 and September 29, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Condeixa et al., (hereinafter Condeixa) US 20170339224
As to claim 1, Ran discloses a connected car big data acquisition device (conned and automated vehicle), comprising:
layers of information via on-board unit, roadside units, Traffic Operation Center, and vehicles);
a storage configured to store data (see [0010] and [0013], a data storage device and database in order to archive historical data in a data center, to support information processing and a strategy optimizer); and
a controller configured to generate preprocessed data based on raw data related to connected cars received from a device associated with a data production layer through a preprocessing process using an integrated platform and to control the preprocessed data to be stored in the storage (see [0028], segment system integration, wherein connected vehicles receive specific control instructions and information from a microscopic TOC to manage and control traffic of a specific road segment; c) corridor system integration, wherein connected vehicles receive navigation instructions from a macroscopic TOC that controls the traffic volume, predicts traffic congestions, and proposes to the macroscopic TOC for global optimization).
However, Ran does not explicitly disclose a memory availability ratio of the storage.
On the other hand, Condeixa gathers data from multiple and heterogeneous sources in a network of moving things, while taking into account the limited resources, e.g., computing capacity, data storage capacity of many of the nodes that are part of the network, to ensure that software applications that use the gathered data receive it in accordance with their QoS expectations and send the gathered data (e.g., raw data, preprocessed data) to the Cloud (available storage)(see [0041] and [0172]).
total capacity of a storage device; an amount of the unused capacity of a storage device).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ran to calculate a memory availability ratio of the storage, in the same convention manner as disclosed by Condeixa in order to ensure that software applications that use the gathered data receive it in accordance with their QoS expectations.

As to claim 2, the combination of Ran and Condeixa discloses the invention as claimed. In addition, Ran discloses the connected car big data acquisition device of claim 1, wherein the controller comprises the integrated platform combining the device associated with the data production layer, a device associated with a data receiving layer, and a device associated with a service using layer for the raw data (see [0135], after receiving all data from the Road side unit group that is located in the covering area, point traffic control unit optimizes traffic control strategy for all area and sends targeted instructions to Road side unit group).

As to claim 3, the combination of Ran and Condeixa discloses the invention as claimed. In addition, Ran discloses the connected car big data acquisition device of claim 1, wherein the controller controls the preprocessed data to be stored in the storage separately for dynamic data and static data.


    PNG
    media_image1.png
    46
    536
    media_image1.png
    Greyscale
where 'MemAvailable' refers to the memory availability ratio, 'MemTotal' refers to a total capacity of the memory, and 'MemFree' refers to a memory capacity currently being unused (see [0041], [0172], and [0195]).

As to claim 9, the combination of Ran and Condeixa discloses the invention as claimed. In addition, Ran discloses the connected car big data acquisition device of claim 1, wherein the raw data includes business-to-business (B2B) data, business-to-consumer (B2C) data, and infrastructure data in terms of a business while including dynamic data and static data on a real-time basis (see [0026] and [0079], Software of the OBU is designed in such a way that no user input is required and it can be seamlessly engaged with the portable RSU via Vehicle-to-Infrastructure (V2I) or Vehicle-to-Vehicle (V2V) communication, or both, the OBU hardware contains DSRC radio communication capability as well as Global Positioning System technology as compared with the RSU, which only needs to have DSRC radio communication capability).

As to claim 10, Ran discloses a connected car big data collecting system, comprising:
a business-to-business (B2B) data production device configured to produce B2B data which is dynamic vehicle data in a course of business; a business-to-consumer (B2C) data production device configured to produce B2C data which is dynamic vehicle data and occupied by a driver or a passenger (see [0079], Software of the OBU is designed in such a way that no communication, or both, the OBU hardware contains DSRC radio communication capability as well as Global Positioning System technology as compared with the RSU, which only needs to have DSRC radio communication capability);
an infrastructure data production device configured to produce dynamic infrastructure data and static infrastructure data related to an infrastructure of a connected car (see [0028], connected vehicles exchange information with roadside units at traffic key points, obtain vehicle control instructions and other information to address local issues and keep smooth and safe traffic movement; b) segment system integration, wherein connected vehicles receive specific control instructions and information from a microscopic TOC to manage and control traffic of a specific road segment; c) corridor system integration, wherein connected vehicles receive navigation instructions from a macroscopic TOC that controls the traffic volume, predicts traffic congestions, and proposes to the macroscopic TOC for global optimization; and d) macroscopic system integration, wherein a macroscopic TOC optimizes traffic distractions from a highest level to increase traffic efficiency, lower traffic costs of people and goods, and realize global optimization for a whole network);
at least one user terminal configured to enable a user to receive a service related to the connected car (see [0028], connected vehicles receive specific control instructions and information from a microscopic TOC to manage and control traffic of a specific road segment; c) corridor system integration); and
a connected car big data acquisition device configured to receive raw data including at least one of the B2B data, the B2C data, and the infrastructure data from the B2B data production device, the B2C data production device (see [0028], connected vehicles receive controls the traffic volume, predicts traffic congestions, and proposes to the macroscopic TOC for global optimization; and d) macroscopic system integration), and
the infrastructure data production device, respectively, preprocess the raw data, store preprocessed data, and, upon receiving a service request from the user terminal, provide data related to the service request to the user terminal (see [0131], Automated Vehicle, with the support of sensing technology like radars and cameras takes over most of the driving tasks among three levels while the "Vehicle-to-infrastructure" (V2I) technology provides support mostly in the "Navigation" level), wherein the connected car big data acquisition device comprises:
an interface configured to communicate with the B2B data production device, the B2C data production device, the infrastructure data production device, and the user terminal (see [0083] and [0131], Software of the OBU is designed in such a way that no user input is required and it can be seamlessly engaged with the portable RSU via Vehicle-to-Infrastructure (V2I) or Vehicle-to-Vehicle (V2V));
However, Ran does not explicitly disclose a storage configured to store data; and
a controller configured to generate preprocessed data based on the raw data through a preprocessing process using an integrated platform and to control the preprocessed data to be stored in the storage based on a memory availability ratio of the storage.
On the other hand, Condeixa gathers a storage configured to store data; and
a controller configured to generate preprocessed data based on the raw data through a preprocessing process using an integrated platform and to control the preprocessed data to be stored in the storage (data from multiple and heterogeneous sources in a network of moving computing capacity, data storage capacity of many of the nodes that are part of the network, to ensure that software applications that use the gathered data receive it in accordance with their QoS expectations and send the gathered data (e.g., raw data, preprocessed data) to the Cloud (available storage)(see [0041] and [0172]), based on a memory availability ratio of the storage (see [0041], [0172], and [0195], an amount of the total capacity of a storage device; an amount of the unused capacity of a storage device).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ran to calculate a memory availability ratio of the storage, in the same convention manner as disclosed by Condeixa in order to ensure that software applications that use the gathered data receive it in accordance with their QoS expectations.

As to claim 11, Ran discloses a connected car big data collecting system, comprising:
a dynamic data production device configured to produce dynamic vehicle data generated with regard to a business entity, a driver, or a passenger, and dynamic infrastructure data related to an infrastructure of a connected car (see [0026] and [0104], dynamic information);
a static data production device configured to produce static infrastructure data related to the infrastructure (see [0104], static information);
at least one user terminal configured to enable a user to receive a service related to the connected car (see [0004], provides a comprehensive system providing full vehicle operations and control for connected and automated vehicle and highway systems by sending individual vehicles with detailed and time-sensitive control instructions); and
static, dynamic information and requests of vehicles to RSU subsystem, and receive instructions from RSU subsystem), and,
upon receiving a service request from the user terminal, provide data related to the service request to the user terminal (see [0139], after receiving the condition information, processor processes it and generates current segment traffic conditions, which is delivered to Corridor TCC which decides the control target to be controlled and informs optimizer about it),
wherein the connected car big data acquisition device comprises: an interface configured to communicate with the dynamic data production device, the static data production device, and the user terminal (see [0026] and [0028], connected vehicles receive navigation instructions from a macroscopic TOC that controls the traffic volume, predicts traffic congestions, and proposes to the macroscopic TOC for global optimization).
However, Ran does not explicitly disclose a storage configured to store data; and a controller configured to generate preprocessed data based on the raw data through a preprocessing process using an integrated platform and to control the preprocessed data to be stored in the storage based on a memory availability ratio of the storage.
On the other hand, the claimed “a storage configured to store data; and a controller configured to generate preprocessed data based on the raw data through a preprocessing process using an integrated platform and to control the preprocessed data to be stored in the storage “ (see [0041] and [0172], gathers data from multiple and heterogeneous sources in a network of computing capacity, data storage capacity of many of the nodes that are part of the network, to ensure that software applications that use the gathered data receive it in accordance with their QoS expectations and send the gathered data (e.g., raw data, preprocessed data) to the Cloud (available storage)), based on a memory availability ratio of the storage (see [0172], and [0195], an amount of the total capacity of a storage device; an amount of the unused capacity of a storage device).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ran to calculate a memory availability ratio of the storage, in the same convention manner as disclosed by Condeixa in order to ensure that software applications that use the gathered data receive it in accordance with their QoS expectations.

As to claim 12, Ran discloses a connected car big data collecting method, comprising:
receiving raw data related a connected car (see [0144], Vehicles 307 receive the exiting instructions 6.1 from RSUs and process the instructions 6.1 with the inner subsystems to decide whether the instructions 6.1 can be confirmed. Vehicles update and send the entering requests again if the exiting instructions 6.1 can't be confirmed based on the judgment of the inner subsystems), by a connected car big data acquisition device, from a device associated with a data production layer (see [0146], sends driving instructions to the OBU system installed on an individual vehicle, and shares the information with point TCUs).
However, Ran does not explicitly disclose the claimed generating preprocessed data by preprocessing the raw data, by the connected car big data acquisition device, by using an integrated platform combining devices associated with the data production layer; and

On the other hand, the claimed “generating preprocessed data by preprocessing the raw data, by the connected car big data acquisition device, by using an integrated platform combining devices associated with the data production layer“ (see [0041] and [0172], gathers data from multiple and heterogeneous sources in a network of moving things, while taking into account the limited resources, e.g., computing capacity, data storage capacity of many of the nodes that are part of the network, to ensure that software applications that use the gathered data receive it in accordance with their QoS expectations and send the gathered data (e.g., raw data, preprocessed data) to the Cloud (available storage)) and 
storing the preprocessed data, by the connected car big data acquisition device according to a memory availability ratio (see [0172], and [0195], an amount of the total capacity of a storage device; an amount of the unused capacity of a storage device).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ran to calculate a memory availability ratio of the storage, in the same convention manner as disclosed by Condeixa in order to ensure that software applications that use the gathered data receive it in accordance with their QoS expectations.



Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Condeixa et al., (hereinafter Condeixa) US 20170339224 and further in view of Sinh et al., (hereinafter “Sinh”) US 2019013852
As to claims 5-7, the combination of Ran and Condeixa substantially discloses the invention as claimed, except for a chunk having a prescribed size according to the memory availability ratio and stores the preprocessed data fragmented into a plurality of chunks in the storage by an asynchronous multiprocessing.
On the other hand, discloses a chunk having a prescribed size according to the memory availability ratio (see [0039], dividing the data stream into tiny batches and using the batch processing system) and stores the preprocessed data fragmented into a plurality of chunks in the storage by an asynchronous multiprocessing (see [0241]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Ran and Condeixa to include chunk having a prescribed size according to the memory availability ratio and stores the preprocessed data fragmented into a plurality of chunks in the storage by an asynchronous multiprocessing in order to allow a service layer node to efficiently distribute stream analytics tasks across multiple nodes thereby reducing communication cost.

As to claim 8, the combination of Ran, Condeixa and Sinh discloses the invention as claimed. In addition, Ran discloses the connected car big data acquisition device of claim 5, wherein, when a service request is received from a device associated with a service using layer, the controller makes data related to the service request among preprocessed data stored in the storage is provided to the device having sent the service request (see [0143], Vehicles receive the control .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200364953 (involved in collecting a vehicle data from a vehicle. The vehicle data includes a size of 1 terabyte. The vehicle data is processed to generate metadata corresponding to the vehicle data. The vehicle data is stored in a database. A portion of the metadata is used to retrieve a subset of the vehicle data from the database. The subset of the vehicle data includes a size less than the vehicle data. The subset of the vehicle data is stored or transmitted. The vehicle data comprises a sensor data captured by sensors and an application data produced by applications onboard the vehicle).
US 20190034767 (involved in accessing a training set of data including events in a field-searchable data store each associated with a timestamp extracted from the raw machine data associated with the event, receiving a first preprocessing query specifying a first set of preprocessing parameter values that indicate a manner in which to preprocess at least a portion of the training set of data, and performing a first preprocessing operation to preprocess the at least 

US 20160094421 (involved in evaluating gateway rules to determine whether to take localized action on a gateway (102) or on a local networked component, where the localized action is taken in response to identification of a gateway rules condition corresponding to the localized action. Server rules are evaluated to determine whether to initiate downstream processing of collected data, where the downstream processing of the collected data is taken in response to identification of the server rules condition corresponding to the downstream processing)..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 11, 2022